DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2002 has been entered.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 appears to depend on itself.  Appropriate correction required. 
It is also noted that claim 10 contains a typo.  In line 2, the limitation “materialthat” appears to be missing a space between “material” and “that”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations "said metal insert, said first and second metal eyelets, said composite material, said composite mounting attachment, and said metal damper tube" in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 7, 9-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hernette et al. (US-20160031282) Applicants admitted prior art, Kanioz (KR 20060058757 A).
Regarding claim 1, Hernette et al. discloses a metal damper tube (D/PIJ) extending co-axially about a longitudinal axis between a first damper tube end (ES1) and a second damper tube end (EI1); said metal damper tube including an internal surface and an external surface (fig 1); a base assembly (PEJ), fixed to said metal damper tube, that includes a composite mounting attachment (at least PEJ/AF) made of a composite material (paragraph 24); said composite mounting attachment extending between a proximal end and a distal end (PIT, ES2, EI2, fig 1); said proximal end (at least at or near PIT) including a cavity that houses at least a portion of said metal damper tube (PIJ) to define an overlapping region where said composite mounting attachment and said metal damper tube are co-extensive with each other (paragraphs 17-18 and 24) and at least an exposed middle portion (paragraph 25, exposed middle portion) in said overlapping region (PIT) of said composite mounting attachment (PEJ) where said metal damper tube (PIJ) is left exposed and uncovered by said composite material (PEJ) of said composite mounting attachment (paragraph 25).
	Hernette et al. lacks at least one window in the over lapping region for heat dissipation.  Kanioz teaches a ventilation hole or window (9) in an outer tube (2) for discharging frictional heat from an inner tube (3)(Applicant provided translation page 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the shock absorber of Hernette et al. with the ventilation holes or windows of Kanioz at least in order to prevent a thermal problem and improve heat dissipation between moving components of the shock absorber (Kanioz, Applicant provided translation page 3). 
	Regarding claim 2, Hernette et al. discloses wherein said composite mounting attachment includes a first stanchion (N2/AF) and a second stanchion (N2/AF) that extends longitudinally from said overlapping region of said composite mounting attachment to said distal end (fig 1 and paragraph 34).
	Regarding claim 6, Hernette et al. discloses wherein said first and second stanchions (N2/AF)  extend parallel to each other on opposite sides of said longitudinal axis (AP) and are spaced apart by a transverse gap (at least between T1 on each side of AF, fig 1).
Regarding claim 7, Hernette et al. discloses wherein said composite mounting attachment includes a plurality of reinforcing ribs (N2) that extend across at least said overlapping region (at least axially of PIT/PEJ) to create interstitial pockets between adjacent reinforcing ribs (fig 1 at least between N2). 
Regarding claim 9, Hernette et al. discloses wherein said metal damper tube (PIJ) includes an internal surface and an external surface (fig 2, cross-section) , said external surface of said metal damper tube including a textured area (at least wherein protrusions PR1 and PR2 have been interpreted as textured) adjacent said second damper tube end (EI1 and ES1), and said composite material of said composite mounting attachment is bonded to said textured area of said metal damper tube (paragraphs 20-22).
Regarding claim 10, Hernette et al. discloses wherein wherein said composite material of said composite mounting attachment (PEJ) is an over molded composite material that covers at least portions of said metal damper tube (PIJ), said metal insert, and said first and second metal eyelets (T1/OM) (fig 1).
Regarding claim 11, Hernette et al. discloses wherein said proximal end of said composite mounting attachment includes an integral spring seat (CB) that extends radially outward away from said metal damper tube and is made of said composite material (fig 3 and paragraph 27).
Regarding claim 12, Hernette et al. discloses a metal damper tube (D/PIJ) extending co-axially about a longitudinal axis between a first damper tube end (ES1) and a second damper tube end (EI1); said metal damper tube including an internal surface and an external surface (fig 1);  a piston slideably disposed inside said metal damper tube (paragraph 16, piston rod assembly); a piston rod, fixably coupled to said piston, that extends co-axially along said longitudinal axis and protrudes out from said first damper tube end (fig 1, paragraph 16, piston rod assembly); a base assembly (PEJ) that is fixed to said metal damper (PIR) tube at a location adjacent said second damper tube end (fig 1 at least at PR2); said base assembly including a composite mounting attachment (paragraph 24 and at least PEJ/AF) that extends longitudinally between a proximal end and a distal end (PIT, ES2, EI2, fig 1); said proximal end of said composite mounting attachment including a cavity (fig 1, PIJ/PEJ) that houses at least a portion of said metal damper tube to define an overlapping region (at least TIP) adjacent to said proximal end of said composite mounting attachment where said composite mounting attachment and said metal damper tube are co-extensive with each other (fig 1); said composite mounting attachment is made of a composite material (paragraph 24) that is bonded to said external surface of said metal damper tube (at leaset at PR1 and PR2); and at least an exposed middle portion (paragraph 25, exposed middle portion) in said overlapping region (PIT) of said composite mounting attachment (PEJ) where said metal damper tube (PIJ) is left exposed and uncovered by said composite material (PEJ) of said composite mounting attachment (paragraph 25).
	Hernette et al. lacks at least one window in the over lapping region for heat dissipation.  Kanioz teaches a ventilation hole or window (9) in an outer tube (2) for discharging frictional heat from an inner tube (3)(Applicant provided translation page 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the shock absorber of Hernette et al. with the ventilation holes or windows of Kanioz at least in order to prevent a thermal problem and improve heat dissipation between moving components of the shock absorber (Kanioz, Applicant provided translation page 3). 
Regarding claim 13, Hernette et al. discloses wherein said composite mounting attachment includes a plurality of reinforcing ribs (at least N1-N4) and interstitial pockets between adjacent reinforcing ribs (figs 1-4). 
Regarding claim 15, Hernette et al. discloses wherein said proximal end of said composite mounting attachment (PEJ) includes an integral spring seat (CB) that extends radially outward away from said metal damper tube (fig 1) and said distal end of said composite mounting attachment includes first and second stanchions (AF) that extend longitudinally from said overlapping region of said composite mounting attachment (fig 1).
Regarding claim 16, Hernette et al. discloses wherein said metal damper tube (PIJ) includes an internal surface and an external surface (fig 2, cross-section) , said external surface of said metal damper tube including a textured area (at least wherein protrusions PR1 and PR2 have been interpreted as textured) adjacent said second damper tube end (EI1 and ES1), and said composite material of said composite mounting attachment is bonded to said textured area of said metal damper tube (paragraphs 20-22).
Regarding claim 17, Hernette et al. discloses wherein said composite material of said composite mounting attachment is a reinforced thermoplastic that is over molded onto at least portions of said metal damper tube by an injection molding or three-dimensional printing process (paragraph 24, at least thermosetting). 
Regarding claim 18, Hernette et al. discloses a metal damper tube (D/PIJ) extending co-axially about a longitudinal axis between a first damper tube end (ES1) and a second damper tube end (EI1); a base assembly (PEJ), fixed to said metal damper tube, that includes a composite mounting attachment (at least PEJ/AF) made of a composite material (paragraph 24); said composite mounting attachment extending between a proximal end and a distal end (PIT, ES2, EI2, fig 1); said proximal end (at least at or near PIT) of said composite mounting attachment (AF/PEJ) including a cavity that houses at least a portion of said metal damper tube (PIJ) to define an overlapping region (at least at PIT) adjacent to said proximal end of said composite mounting attachment (AF/PEJ) where said composite mounting attachment and said metal damper tube (PIJ) are co-extensive with each other (Fig 1); said composite mounting attachment (AF/PEJ)  including at least an exposed middle portion (paragraph 25, exposed middle portion) in said overlapping region (PIT) of said composite mounting attachment (PEJ) where said metal damper tube (PIJ) is left exposed and uncovered by said composite material (PEJ) of said composite mounting attachment (paragraph 25); said composite mounting attachment including a first stanchion and a second stanchion (AF) that extend longitudinally from said overlapping region of said composite mounting attachment to said distal end (fig 1); said first and second stanchions (AF) extending substantially parallel to each other on opposite sides of said longitudinal axis and being spaced apart by a transverse gap (fig 1, between AF); and said first and second stanchions including first and second bores (T1/OM), respectively, that are positioned at said distal end of said composite mounting attachment and that cooperate to form a fastener bore that extends perpendicularly relative to said longitudinal axis (fig 1).
	Hernette et al. lacks at least one window in the over lapping region for heat dissipation.  Kanioz teaches a ventilation hole or window (9) in an outer tube (2) for discharging frictional heat from an inner tube (3)(Applicant provided translation page 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the shock absorber of Hernette et al. with the ventilation holes or windows of Kanioz at least in order to prevent a thermal problem and improve heat dissipation between moving components of the shock absorber (Kanioz, Applicant provided translation page 3).

Allowable Subject Matter
Claim 3-5, 8, 14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                                     

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657